Title: From John Adams to William Stephens Smith, 2 March 1814
From: Adams, John
To: Smith, William Stephens



Dear Sir,
Quincy March 2. 1814.

I have been sick a Month, and my eyes and hands incapable of writing otherise you would have heard more from me. Your favor of 18 Feby. arrived yesterday. Thanks for the Gazette. Well may you and I be perplexed in our calculations on post scenes and present unpleasant prospects, relative to the interior of the political state of Europe, and the interior & exterior aspect of our own national career “for I believe the Emperors of Russia, Austria and France, & the Kings of England, Prussia, Sweden, and Denmark and the Sicilies are as much puzzled as we are. Nor do I believe the President or any of his Ministers, plus clarvoyins; more clear sighted.
The negotiations, have work enough. Is Holland to be a Kingdom? Are the netherlands to belong again to Austria? Is the confederation of the Rhine to be dissolved? Are the electorates to be restored and all the petty principalities to the ancient Germanic Body, and that phantom of a diet, introduced by Charlemaign? Are the Cape, Batavia, Java and the Spice, with Surinam and West India Islands to be restored to the Dutch? What is to become of Spanish South America? Is Ferdinand the 7th to be restored? And the inquisition? How is Italy, to be divided? And the Hanse Towns.
Suppose I should refer you to the History of Europe, only from Charlemaigne, or from the Treaty of Munster? The History of Louis 14th The History of de ? The negotiations of d’Estrades? of D’avaus? of Jeannet? and of Bolingbrooke? You would call me a pedant, and all this reading would do you little good. I have fatigued myself with a great deal of it to very little purpose. The world is changed. South and North America have arisen. Russia has been thawed out of the eternal snows & has crawled or stalked over all Europe, a tremendous power, whose future influence cannot be foreseen. In one point I am clear, we ought to cultivate a good understanding with this power.
There ought to be a new “Consulate del Mare” The other is 8 or 9 hundred years old. The new one ought to be sworn to be observed, as the old one was by all the powere of Europe and Jerusalem.
We have had a pleasant visit from John with two agreeable young Gentlemen his companions, a Mr. De Christie & a Mr. de Wint. Caroline is gone to Newton. I want her here to read me of evenings, & assist Louisa and Susan in copying my Letters.
Massachusetts has not yet a King, independent of all but God & its own sward.
Comfort yourself. Keep up your spirits? Alls well that ends well, whatever you & I may do to prevent it.
(signed) John Adams.